Judgment of the Supreme Court, Kings County, rendered January 4, 1967, reversed, on the law and the facts, defendant’s plea of guilty vacated, indictment reinstated and ease remitted to the Criminal Term for further proceedings not inconsistent herewith. Defendant, who was sentenced to a term of five to seven and one-half years, may well have understood the trial court’s remarks prior to his plea of guilty as including a promise that if he so pleaded he would receive a term of two and one-half to seven and one-half years. In the circumstances, he should he permitted to withdraw his plea (see, United States v. Parrino, 212 F. 2d 919, cert. den. 348 U. S. 840; People V. O’Neill, 7 A D 2d 997, affd. 7 N Y 2d 867). Beldock, P. J., Christ, Rabin, Benjamin and Martuscello, JJ., concur.